DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites steps of:
monitoring a current date-and-time with the computerized regulator adapter
electrically powering the electronic device with the computerized regulating adapter, if the current date-and-time matches an arbitrary available date-and-time
disabling the electronic device with the computerized regulating adapter, if the current date-and-time matches an arbitrary blocked date- and-time, wherein the arbitrary blocked date-and time is any date-and- time from the plurality of blocked date-and-times.
The specification is not enabling for the highlighted functions in the cited steps.  Although the specification discloses the adapter as being “computerized”, there is no description of what being “computerized” entails.  The specification teaches that the adapter receives an electrical plug and secures the plug via a locking mechanism [Fig. 1B].  The specification fails to provide any teaching regarding components or structures within the adapter that are capable of performing functions beyond the securing and electrical coupling functions.  More specifically, the specification is completely silent regarding a processor, a circuit, or any other “intelligent” components that are capable of performing the control functions recited in the claims.  It is submitted that without such “intelligent” components, the adapter cannot perform these functions.  Nor does the specification disclose an alternative component within the system that performs these functions.  While the specification discloses that the date-and-time matching steps are carried out as part of the invention, it is silent regarding which components perform the steps.  The specification does not teach that the matching functions are carried out by the remote server, the user or administrator portable device, or the electronic device [Fig. 1]. 
It is additionally noted that the claims and specification indicate that the user schedule is stored on a remote server [pp. 4, lines 12-13].  In addition to the lack of intelligent components within the adapter that are capable of performing the date-and-time matching functions, the specification fails to disclose how the adapter performs the matching functions using data stored on a remote server.  The specification fails to disclose components capable of performing communication with the server, such as a network interface or wireless transmitter.  The specification also fails to disclose any steps wherein data is transferred to the adapter for performing the matching steps.  Nor does the specification disclose any components 
Adapters are known in the art for performing functions related to power supply and conversion.  Additionally, secure adapters are known in the art for securely coupling electrical plugs to receptacles (see references cited in the conclusion of this Office Action).  However, without components for performing processing, storage, and/or communication, adapters cannot perform the functions as claimed.  It is therefore concluded that, given the level of disclosure in the specification and what is known in the art, it would have required undue experimentation on the part of one having ordinary skill in the art to make or use an invention that functions in the manner claimed.  An adapter as disclosed in the present specification lacks any feature that would enable it to carry out the steps of monitoring, matching, and/or the implied step of communicating with a remote server.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the following limitations:
at least one
at least one administrator account
at least one remote server
at least one electronic device
The claims elsewhere consistently reference:
the user account
the administrator account
the remote server
the electronic device
The claims are therefore rejected as being indefinite because it is unclear whether the invention is limited to a single instance of a user account, administrator account, remote server, and electronic device, or a plurality of each.  The broadest reasonable interpretation of “at least one” includes a single instance or a plurality, as “at least one” can be interpreted as “not being limited to one”, “one or more”, etc.  However, references to “the user account”, “the administrator account”, etc., appear to limit each to only a single instance.  The Examiner recommends amending the claim language to more clearly indicate whether a single instance or a plurality of each element is in view.
Claim 2 recites “the usage rate” in lines 3,4, 6, and 8.  There is insufficient antecedent basis for this limitation.  There is no prior original recitation of a usage rate in the claim or its parent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cha et al., U.S. Patent No. 9,935,956, discloses a user device, an administrator device, and a network device storing a user schedule to permit user access to the Internet [Fig. 1-5].
[abstract, Fig. 4].
Chan et al., U.S. Patent Application Publication No. 2013/033884, discloses an intelligent power strip that includes a microcontroller and sensor, and is capable of monitoring current delivered to plugs coupled to the power strip [Fig. 3, abstract].
Rioux et al., U.S. Patent No. 8,523,668, discloses a lock box that requires a user to correctly answer educational questions before granting power to a desired device [Fig. 2, 3].
Cohen, U.S. Patent Application Publication No. 2008/0157937, discloses a system for remotely controlling power to a plurality of devices coupled to a secure power adapter [Fig. 1-4].
Tarrab, Jr., U.S. Patent No. 7,154,380, discloses a device that controls power to a plurality of coupled devices based on an amount of allotted time for the devices [Fig. 1, 2, 7].
Berger, U.S. Patent No. 5,283,475, discloses a lockable control box for a television that restricts power to the television based on a timer [abstract, Fig. 1, 2].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov